DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Request for Continued Examination (RCE), Amendments and Remarks, filed 29 December 2020, in the matter of Application N° 16/307,185.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 20 and 21 have been canceled.  No claims have been added.
Claims 15, 16, and 32 have been amended.  Claims 15 and 16 have been amended with the limitations of canceled claim 21.  The previously amended oil limitation has been amended to recite “about 2% to about 12%...”  Claims 16 and 32 have also been amended to change generic references of the heating appliance to “the heating iron”.  Support is provided throughout the instant specification with such discussion points as “flat iron.”
No new matter has been added.
Thus, claims 15-19 and 22-34 now represent all claims currently under consideration.

Information Disclosure Statement
No new Information Disclosure Statement(s) (IDS) have been filed for consideration.




Maintained Rejections
The following rejections are maintained from the previous Office Correspondence dated 31 August 2020 since the art that was previously cited continues to read on the amended and previously recited limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-19 and 22-34 are rejected under 35 U.S.C. 103 as being unpatentable over Pistorio et al. (USPN 9,408,785 B2) in view of Hirata et al. (US Pre-Grant Publication Nº 2006/0201924 A1; of record) [emphasis added to reflect canceled claims].
As amended, claim 15 recites a process for treating keratin fibers comprising:
i) applying to the keratin fibers, a composition comprising:
    a) at least one plant wax present in the composition in a content ranging from about 0.5% to about 15% by weight, relative to the total weight of the composition, 
b) at least one oil present in the composition in a content ranging from about 2% to about 12% by weight, relative to the total weight of the composition, and
c) water, wherein the water is present in an amount of at least 60% relative to the total weight of the composition;
ii)  heating the keratin fibers at a temperature ranging from about 80ºC to about 160ºC; and
iii) rinsing the hair fibers. [emphasis added to reflect newly added limitations]
Pistorio discloses a method of shaping hair comprising (i) applying to the hair a composition which is taught as comprising: (a) at least one solid wax particle, (b) a surfactant mixture which comprises at least one cationic surfactant, (c) water, and (d) optional ingredients such as waxes having a melting point of less than 35ºC and oils; and (2) heating the hair in order to melt the at least one solid wax particle (see e.g., claim 1).
Regarding the newly presented third step of rinsing the hair, Pistorio discloses that water application steps (i.e., rinsing, washing, shampooing, re-wetting, etc.) while optional may be undertaken to remove the applied aqueous composition.  It is also taught that the attributes and benefits imparted to the hair by the application of the compositions of the practiced invention can also be observed  even after the treated hair is washed (see col. 5, lines 13-29).
Regarding the second step of heating the hair recited in claims 15 and 16, the Examiner understands that a preferred device which Applicants’ specification defines as achieving this step is through the use of a flat iron (see e.g., Spec., pg. 34, lines 26-31).  Considering this definition, the Examiner advances that Pistorio’s disclosure of using a flat iron as teaching these limitations (see e.g., col. 5, lines 47-49, col. 29, lines 35-42, and Example III, col. 34, lines 1-2).
Regarding the recited composition that is applied to the hair, the composition disclosed in claim 1 of the reference for instance teaches and suggests two different types of waxes that may be used.  Therein, the compositional definitions for the waxes used to form the particles is also taught (see e.g., col. 7, lines 44-67).  Therein, waxes such as olive waxes, carnauba wax, Candelilla wax, ouricury wax, Japan wax, cork fiber wax, rice wax, hydrogenated castor oil, jojoba oil and bay berry wax are taught.  This disclosure also carries with it a teaching and suggestion of the more narrowly recited Candelilla and jojoba waxes.  Additionally, those waxes which are used to define the optional “waxes having a melting point of less than 35ºC” or “soft waxes” are noted as including Candelilla wax, palm butter, sumac wax (aka Japan wax), and hydrogenated jojoba wax (see col. 9, line 41 to col. 10, line 7, especially col. 9, lines 53-57).
Regarding the amended wax weight percent ranges recited in claims 15 and 16, the Examiner notes that claim 1, for instance, teaches that the applied composition will comprise an aqueous dispersion that represents about 0.5% to about 20% by weight of the overall composition.  The aqueous dispersion comprises at least one wax material that represents about 20-40 wt% of the aqueous dispersion.  Thus, within the overall composition, claim 1 teaches that the wax will represent about 0.1% to about 8% by weight of the composition, thereby reading on the amended wax limitation in claims 15 and 16.  The waxes which may be used in the applied composition are also further defined by the reference (see e.g., col. 7, lines 44-67 and col. 9, line 53 to col. 10, line 17).  The practiced waxes read on the limitations recited in claims 17-19.
The newly added oil limitation is also met by the teachings of Pistorio.  Part (iv) of claim 1 teaches that oil may be added as an optional ingredient to the applied composition.  Further definition of the oil component is provided by the reference (see col. 10, line 63 to col. 11, line 57).  Regarding the amount of oil included in the composition, it is preferably taught that the ration of oil to wax(es) (i.e., o:w) will range from 1:100 to 20:100 (see col. 11, lines 55-57).  The Examiner understands this to teach that the oil will represent 1% to 20% of the wax used in the composition.
Using the above, calculated amount of wax determined in claim 1, the skilled artisan can then calculate that the amount of oil present in the composition will range from about 0.001% to about 1.6% by weight of the overall composition.  The Examiner submits that the upper limits of this range read on the lower range of “about 2% by weight” of the amended composition.
The amount of water used in the practiced formulations is not disclosed in the claims.  Rather the carrier component is taught and suggested as being embodied by water and that the carrier is non-toxic and may also be dermatologically or physiologically acceptable (i.e., water).  The carrier is taught as being present in the applied composition in an amount ranging from about 70% to about 99% by weight, or more preferably from about 75% by weight to about 95% by weight, or most preferably from about 80% to about 90% by weight based on the total weight of the composition (see col. 26, lines 12-30).  Such is considered to teach the water limitations recited in claims 15, 16, 22, and 23.
The limitations of claims 24 and 25 recite that the composition will further comprise a conditioning agent such as a cationic surfactant as defined in the claim.  The limitations of these claims are expressly met by the teachings of claim 1, for instance, wherein it is taught that the composition will contain a cationic surfactant in an amount ranging from about 5-20 wt% of the aqueous dispersion.  Disclosed cationic surfactants such as cetrimonium chloride or behentrimonium chloride are two such compounds that read on the recited core compound and its definitions.
The disclosed range of cationic surfactant in claim 1 is also considered to expressly read on the amount of conditioning agent as recited in claim 29 and overlap the recited range of claim 30.
Claims 24 and 26 recite that the conditioning agent that may be added to the composition is in the form of a cationic polymer.  Claim 26 sets forth twelve broadly defined options for how that cationic polymer may look.  The Examiner notes that option (2) cationic polysaccharides, and option (11) polyamines are considered to be taught by the reference as components which may be added to the hair treating composition as rheology-modifiers (see col. 27, lines 4-9).
Additionally, the recited polymers of structure(s) (12) are considered to be taught by the disclosure of ceramides in the reference (see col. 15, lines 41 to col. 18, line 34).
The limitations set forth in claims 24, 27, and 28 are considered to be taught and suggested by claim 3 of the reference and additionally defined as being composed of such oils as polydimethylsiloxane (PDMS) (see col. 11, lines 10-22).  The limitations recited in claim 28 are considered to also be taught and suggested by the definition provided for the oils considered suitable for inclusion in the compositions applied in the practiced method (see col. 10, line 63 to col. 11, line 9).
The limitations of claim 31 recite that the applied composition of the method is free of reducing agents.  “Reducing agents” are defined by the instant specification as those compounds comprising thiols, alkaline sulfites, hydrides, and phosphines (see Spec. pg. 34, lines 9-11).
Having search the reference for these types of compounds the Examiner observes that Pistorio is silent to them.  That is, they appear to be neither taught nor suggested by the reference, thereby teaching that the practiced compositions are free of such agents.
As previously discussed, Pistorio is noted as disclosing that the practiced compositions are applied to the hair, after which the hair is heated in order to melt the wax particles of the composition (see e.g., claim 1).  It was additionally discussed that the reference discloses using a flat iron as the heating device (see e.g., col. 5, lines 47-49, col. 29, lines 35-42, and Example III, col. 34, lines 1-2).  Such is considered to minimally teach and suggest the structural flat iron limitations recited in claim 32.
Where Pistorio is considered to be deficient, however, is with respect to the more specific structural recitations of the flat iron that is used.  Specifically, claim 33 recites that at least one of the arms of the flat iron comprises at least one plate for treating keratin fibers and is equipped with a seal.  Claim 34 recites that each arm comprises a sealed plate.
The teachings of Hirata remedy this deficiency as they disclose a device for treating hair, comprising two arms configured to move relative to one another between a moved-together configuration for treating the hair and a spaced-apart configuration for inserting hair to be treated between the arms (see Figure 8), at least one of the arms comprising a seal (102); wherein the seal is sandwiched between a treatment plate (101) for treating the hair and a counter-form (103) housed in the arm (see Figure 4); wherein each arm has a seal (see ¶[0062]); wherein the treatment plate includes an outer face configured to come into contact with the hair to be treated (see Figure 5; top) and an inner face (see Figure 5; bottom) including a housing configured to receive at least one electrical element (15), the seal being disposed at a perimeter of the housing (see Figure 1); further comprising a counter-form including a lip (117) that bears against the seal wherein the treatment plate and the counter-form are secured together by snap-fastening; wherein the seal is a rubber polymer (see ¶[0014]).
With regards to claims 15 and 16, Hirata teaches a cosmetic process for treating hair with aid of a device according to claim 16, comprising applying a cosmetic composition to the hair, and passing the treatment device over the hair at temperature within the range of 100ºC to 170ºC.  The device is a straightening iron comprising at least one heating plate, passage of which along the hair brings about a runoff resulting from melting of at least one compound of the cosmetic composition previously applied to the hair (see ¶[0004] and ¶[0005]).
Based on the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  The practiced invention of Pistorio is considered to practice the instantly claimed method with the notable exception of not expressly disclosing its flat iron device as comprising plates which are sealed.  This deficiency is discussed above as being remedied by the device disclosed in Hirata.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.

Response to Arguments
Applicants’ arguments with regard to the rejection of claims 15-19 and 22-34 under 35 USC 103(a) as being unpatentable over the combined teachings of Pistorio et al. and Hirata et al. have been fully considered but they are not persuasive.
Applicants traverse the rejection on the ground that the amendments to claims 15 and 16, as well as the composition of the Example in the instant specification and testing thereof provide unexpected results over the teachings of Pistorio and Hirata.  Applicants further assert that “[n]either Pistorio nor Hirata suggest that such results are achievable” and that “Pistorio’s compositions are at best assessed for [their] improved hair styling properties, not for their conditioning properties.”
The Examiner, in response, respectfully disagrees and maintains the rejection for the reasons set forth in the Advisory Action mailed 14 December 2020 as well as for the reasons discussed in the above rejection.
As discussed on pages 5-6 of the rejection above, the Examiner notes that the amended limitations for both the wax and the oil are taught by the reference.  The Examiner understands that the oil is an “optional” component to the applied composition.  However, given the preferred teachings of the ratio of oil to wax, the Examiner considers this to motivate the skilled artisan to add the combination of materials to the practiced composition.
Secondly, regarding the Applicants’ assertion that Pistorio’s compositions would not be expected to provide conditioning properties, the Examiner again points to the disclosure in the claims (see e.g., claims 4-5) that disclose adding conditioning agents as the at least one auxiliary agent added to the practiced compositions.
The reference additionally teaches that the practiced compositions will have the ability to provide hair styling/shaping properties and impart other desirable properties to hair such as conditioning, softness and combability as well while having good aesthetic features remain as additional areas for improvement, particularly in connection with the use of waxes in such products (col. 3, lines 14-21).  The compositions will also especially constitute, for instance, hair conditioning products (see e.g., col. 30, lines 4-7).
The Examiner thus maintains that the teachings of Pistorio would have provided a reasonable expectation of applying a composition that provides the desired conditioning properties.
For these reasons, Applicants’ arguments are found unpersuasive.  Said rejection is therefore maintained.

Art of Interest Cited
A further brief search of the prior art by the Examiner has resulted in the following document that is also considered to read on/anticipate/minimally render obvious the instant claims: Pistorio et al. (US Pre-Grant Publication Nº 2014/0102468 A1).

All claims have been rejected; no claims are allowed.




Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615